Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: temperature controller (claim 12) (function –temperature controlling).
temperature controller (claim 12) shall be interpreted as comprising a cooler 210 configured to cool the coolant and a heater 220 configured to heat a coolant and a 3-way valve 230, or equivalents thereof in light of paragraph [0034]-[0035], Fig. 1
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4, 9, 16, 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, limitation “wherein the first channel is disposed near a central portion of the substrate chuck and the second channel is disposed near an edge portion of the substrate chuck” is contradictory and confusing because claim 3, the claim on which claim 4 depends, established that the first channel has a radial distance from an edge of the substrate chuck which is smaller than a radial distance of the edge of the substrate chuck to the second channel (i.e. the first channel is closer to the edge of the substrate chuck than the second channel). 
For the purpose of examination, the above discussed limitation shall be interpreted as “wherein the second channel is disposed near a central portion of the substrate chuck and the first channel is disposed near an edge portion of the substrate chuck” in light of paragraph [0044],[0047] and Fig. 2 and 3.
Regarding claims 9, 16 and 21, limitation (claim 9 last two lines; claim 16 last two lines; claim 21 last two lines) “surface is exposed by the through hole” is unclear and confusing in the context that the surface has a heat block layer disposed on it as established earlier in claims 9, 16, and 21. Thus it is unclear how the surface can be “exposed” (i.e. uncovered or open to view) by the through hole.
For the purpose of examination, in light of Fig. 10 and 11 and paragraph [0080], claim 9 last two lines shall be interpreted as “the through hole exposes a surface of the substrate chuck and a heat block layer is disposed on the surface of the substrate chuckclaim 16 last two lines shall be interpreted as “the through hole exposes a surface of the substrate chuck and a second heat block layer is disposed on the surface of the substrate chuckclaim 21 last four lines shall be interpreted as “an inner wall is formed by the through hole, a lower surface of the substrate chuck is exposed by the through hole, a heat block layer disposed on [an] the inner wall of the support and on [[a]] the lower surface of the substrate chuck, 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 11, 12, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silveira et al.(US 2017/0323813 A1 hereinafter “Silveira”). 
Regarding claim 1, Silveira teaches a plasma processing apparatus (title, abstract, Fig. 4, paragraph [0045]), comprising:
a process chamber (paragraph [0022], not explicitly shown in Fig. 1; paragraph [0045], not explicitly shown in Fig. 4; claim 13; comprising 705, Fig. 7, paragraph [0088]); 
a substrate chuck (comprising electrostatic chuck 104, Fig. 1, paragraph [0022]; comprising electrostatic chuck 404, Fig. 4, paragraph [0045]-[0046]; comprising chuck assembly 742, Fig. 7, paragraph [0087]) disposed in the process chamber (paragraph[0022], [0045]; comprising 705, Fig. 7), wherein the substrate chuck is configured to receive a substrate (comprising workpiece 106, Fig. 1, paragraph [0023]; comprising workpiece 406, Fig. 4, paragraph [0046]; comprising workpiece 710, Fig. 7, paragraph [0088]) and the substrate chuck comprises a cooling channel (comprising 122, Fig. 1, paragraph [0024],[0026];comprising 422, Fig. 4, paragraph [0045]-[0046]; comprising channel 741, Fig. 7, paragraph [0090]) through which a coolant flows; and 
a temperature controller (comprising control system 102, Fig. 1 paragraph [0022]; comprising control system 402, Fig. 4 (not clearly indicated but is similar to that shown in Fig. 1), paragraph [0045]; comprising 770, 778, 777, Fig. 7) configured to control a temperature of the coolant supplied to the cooling channel (comprising 122, Fig. 1; comprising 422, Fig. 4; comprising channel 741, Fig. 7), wherein the temperature controller comprises: 
a cooler (comprising heat exchanger 150 in the Fig. 1, paragraph [0027]; comprising second heat exchanger 460, Fig. 4, paragraph [0047]; comprising first heat exchanger HTX/chiller 777, Fig. 7, paragraph [0092]) configured to cool the coolant supplied to the cooling channel (comprising 122, Fig.1; comprising 422, Fig. 4; comprising channel 741, Fig. 7); 
a heater (comprising heat exchanger with heat source, not show in Fig. 1, paragraph [0027]; comprising hot fluid heat exchanger 450, Fig. 4, paragraph [0047]; comprising second heater HTX/heater 778, Fig. 7, paragraph [0092]) configured to heat the coolant supplied to the cooling channel (comprising 122, Fig. 1; comprising 422, Fig. 4; comprising channel 741, Fig. 7); and
 a 3-way valve (comprising 466 and 456, Fig. 4, paragraph [0048]) configured to regulate (i.e. opening/closing of the valves 466 and 456 respectively) a first flow rate of the coolant passing through the cooler and a second flow rate of the coolant passing through the heater (Since paragraph [0048] teaches opening and closing of 3-way valve 466 which controls the flow of fluid to the cooler 460 and the heater 450, the valve 466 is considered capable of meeting functional limitation “regulate a first flow rate of the coolant passing through the cooler and a second flow rate of the coolant passing through the heater”).
Regarding claim 2, Silveira teaches wherein the temperature controller (comprising first heat exchanger 450 and second heat exchanger 460, Fig. 4) is configured to control a temperature of the substrate chuck (comprising workpiece 106, Fig. 1, paragraph [0023]; comprising workpiece 406, Fig. 4, paragraph [0045]-[0046]; comprising workpiece 710, Fig. 7, paragraph [0088]) by supplying, to the substrate chuck, a mixed coolant comprising a mixture of the coolant passing through the cooler (comprising second heat exchanger 460, Fig. 4) and the coolant passing through the heater (comprising first heat exchanger 450, Fig. 4) (paragraph [0047], [0049], [0051]).
Regarding claim 11, Silveira teaches wherein the substrate chuck (comprising electrostatic chuck 104, Fig. 1, paragraph [0022]; comprising electrostatic chuck 404, Fig. 4, paragraph [0045]; comprising chuck assembly 742, Fig. 7, paragraph [0087]) is an electrostatic chuck configured to fix the substrate to the electrostatic chuck with an electrostatic force (paragraph [0022], [0045]-[0046],[0090]).
Regarding claim 12 Silveira teaches: a plasma processing apparatus (title, abstract, Fig. 4, paragraph [0045]), comprising: 
a process chamber (paragraph [0022], not explicitly shown in Fig. 1; paragraph [0045], not explicitly shown in Fig. 4; claim 13; comprising 705, Fig. 7, paragraph [0088]);
a substrate chuck (comprising electrostatic chuck 104, Fig. 1, paragraph [0022]; comprising electrostatic chuck 404, Fig. 4; comprising chuck assembly 742, Fig. 7, paragraph [0087]) disposed in the process chamber (paragraph[0022], [0045]; comprising 705, Fig. 7), wherein the substrate chuck is configured to receive a substrate (comprising workpiece 106, Fig. 1, paragraph [0023]; comprising workpiece 406, Fig. 4, paragraph [0046]; comprising workpiece 710, Fig. 7, paragraph [0088]) and the substrate chuck comprises a cooling channel (comprising 122, Fig. 1, paragraph 
a temperature controller (interpreted under U.S.C. 112(f) as comprising a cooler  (comprising heat exchanger 150 in the Fig. 1, paragraph [0027]; comprising second heat exchanger 460, Fig. 4, paragraph [0047]; comprising first heat exchanger HTX/chiller 777, Fig. 7, paragraph [0092]),a heater (comprising heat exchanger with heat source, not show in Fig. 1, paragraph [0027]; comprising hot fluid heat exchanger 450, Fig. 4, paragraph [0047]; comprising second heater HTX/heater 778, Fig. 7, paragraph [0092]) and a 3-way valve (comprising 466 and 456, Fig. 4, paragraph [0048]), or equivalents thereof )configured to control a temperature of the substrate chuck (paragraph [0045]-[0050],[0090]-[0093]), 
wherein the cooling channel (comprising 122, Fig. 1; comprising 422, Fig. 4; comprising channel 741, Fig. 7) comprises a first channel (i.e. outer channel, not explicitly pointed out in the figures but described in paragraph [0042],[0045],[0046],[0090]) and a second channel, wherein the first channel (i.e. outer channel or zone) is disposed near an edge portion of the substrate chuck, and the second channel (i.e. inner channel or zone) is disposed near a central portion of the substrate chuck (paragraph [0024]), and wherein the temperature controller is configured to control a first flow rate of the coolant flowing through the first channel (i.e. outer channel) and a second flow rate of the coolant flowing through the second channel (i.e. inner channel) (paragraph [0008],[0028],[0041],[0042],[0047]-[0048]).
Regarding claim 14, Silveira teaches wherein the first channel (i.e. outer channel or zone) and the second channel (i.e. inner channel or zone) are separated from each other (paragraph [0042],[0092]).
Claim(s) 1, 2, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singhal et al. (US 2019/0385828 A1 hereinafter “Singhal”).
Regarding claim 1, Singhal teaches a plasma processing apparatus (comprising substrate processing system 100, Fig. 1, paragraph [0053]-[0054]), comprising:
a process chamber (comprising processing chamber 102, Fig. 1, paragraph [0054]);
a substrate chuck (comprising substrate support 106, Fig. 1, paragraph [0055]) disposed in the process chamber, wherein the substrate chuck is configured to receive a substrate (108, Fig. 1, paragraph [0055]) and the substrate chuck comprises a cooling channel (comprising 116, Fig. 1, paragraph [0059]) through which a coolant flows; and
a temperature controller (comprising cooling system 200 having coolant assembly 146, Fig. 2, paragraph [0069]) configured to control a temperature of the coolant supplied to the cooling channel (comprising 116, Fig. 1, paragraph [0065]-[0066]), wherein the temperature controller comprises:
 a cooler (comprising one of TCU 216 and TCU 218, Fig. 2, paragraph [0070]) configured to cool the coolant supplied to the cooling channel (comprising 116, Fig. 1) (TCU 216 and TCU 218 each have chillers and each TCU 216 or TCU 218 are configured to regulate the coolant to two different temperatures, paragraph[0069]- [0070]);
a heater (comprising the other of TCU 216 and TCU 218, Fig. 2, paragraph [0070]) configured to heat the coolant supplied to the cooling channel (116, Fig. 1) (TCU 216 and TCU 218 each have heaters and each TCU 216 or TCU 218 are configured to regulate the coolant to two different temperatures, paragraph [0070]); and 
a 3-way valve (comprising any one of first valve 204, second valve 206, third valve 208, Fig. 2, paragraph [0069]) configured to regulate (i.e. control to be at a fixed flow rate, paragraph [0070]) a first flow rate of the coolant passing through the cooler (one of TCU 216 or TCU 218, Fig. 2) and a second flow rate of the coolant passing through the heater (the other of TCU 216 or TCU 218, Fig. 2) (paragraph [0070],[0074],[0077][0081]).
Regarding claim 2, Singhal further teaches wherein the temperature controller (comprising cooling system 200 having coolant assembly 146, Fig. 2, paragraph [0069]) is configured to control a temperature of the substrate chuck (comprising 106, Fig. 1) by supplying, to the substrate chuck, a mixed coolant comprising a mixture of the coolant (one of TCU 216 or TCU 218, Fig. 2) passing through the cooler and the coolant passing through the heater (the other of TCU 216 or TCU 218, Fig. 2)(paragraph [0073]).
Claim(s) 18 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Sato et al. (US 2013/0180662 A1 hereinafter “Sato”).
Regarding claim 18, Sato teaches a plasma processing apparatus (abstract, Fig. 2)  comprising:
a process chamber (comprising vacuum vessel  204, Fig. 2, paragraph [0049]);
a substrate chuck (comprising sample stage 207, Fig. 2, paragraph [0051]; comprising insulating film 40a and substrate material 403 ,Fig. 5 and 6, paragraph [0060]) disposed in the process chamber (comprising 204, Fig. 2), wherein the substrate chuck is configured to receive a substrate (W, Fig. 2); and
a power rod (comprising power feeding contact socket 502 and power-feeding contact pin 506, Fig. 5 and 6, paragraph [0061]-[0062]) configured to transfer power to the substrate chuck (comprising 401 and 403, Fig. 5 and 6)[power is transferred to electrode 402 Fig. 5 and 6 which is a part of the substrate chuck (paragraph [0060]-[0061])] and comprising a core portion (comprising 506, Fig. 5 and 6) and a shell portion (comprising 502, Fig. 5 and 6) covering the core portion (506, Fig. 5 and 6) (shell 502 is covering at least the top portion of the core portion 506. The claim does not further specify how the shell portion covers the core portion).
Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Ito (US 2018/0374679 A1 hereinafter “Ito”).
Regarding claim 18, Ito teaches a plasma processing apparatus (comprising etching apparatus 1, Fig. 1, paragraph [0032]), comprising:
 a process chamber (comprising chamber 10, Fig. 1, paragraph [0032]);
a substrate chuck (comprising mounting table 20, Fig. 1, paragraph [0032]) disposed in the process chamber (comprising 10, Fig. 1), wherein the substrate chuck is configured to receive a substrate (wafer W, Fig. 1, paragraph [0032]); and
a power rod (comprising power feed member 70, Fig. 1-3) configured to transfer power to the substrate chuck (comprising 20, Fig. 1)(paragraph [0039]), and comprising a core portion (comprising 740, Fig. 3) and a shell portion (comprising first conductive member 710 and  connecting member 730, Fig. 3) covering the core portion (comprising supporting member 740, Fig. 3 )(paragraph [0057]).
Regarding claim 19 wherein the core portion (comprising 740, Fig. 3) comprises a first material (i.e. heating insulating material, paragraph [0065]), and the shell portion (comprising 710 and 730, Fig. 3) comprises a second material different from the first material (paragraph [0058],[0064]), and wherein a thermal conductivity of the first material is lower than a thermal conductivity of the second material (as taught in paragraph [0058] and [0064], the second material is a conductive material such as aluminum or copper and the first material is a heat insulating material (paragraph [0065]) which would necessarily have a thermal conductivity which is lower than that of a metal/conductive material).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 12, 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Singhal et al. (US 2019/0385828 A1 hereinafter “Singhal”) as applied to claims 1, 2 and further in view of Tandou et al. (US 2009/0277883 A1 hereinafter “Tandou '883”).
Regarding claim 3,  Singhal as applied above teaches all of the limitations of claim 1 above including a cooling channel (116, Fig.1) but does not explicitly teach wherein the cooling channel comprises: a first channel; a second channel disposed inside the first channel, wherein a first radial distance between an edge of the substrate chuck and the first channel is smaller than a second radial distance between the edge of the substrate chuck and the second channel; a connection channel extending between the first channel and the second channel; and a bypass channel branching off from the connection channel and extending to an outside of the substrate chuck.
However, Singhal is silent regarding the particular construction of the cooling channels 116 but teaches that there could be more than one cooling channel (116, Fig. 1) paragraph [0059].
Additionally, Tandou '883 teaches a plasma processing apparatus (Fig. 1 and 10, paragraph [0036]) including a substrate chuck (comprising sample stand 1, Fig. 1, paragraph [0036]) having a cooling channel (comprising refrigerant channel 2, Fig. 1, paragraph [0038]) wherein the coolant channel can have various configurations (Fig. 2, 5, 6, 7, 11, 12, 13) to optimize substrate chuck temperature control (abstract, paragraph [0017]). In particular, Tandou '883 teaches a configuration of a cooling channel (2, Fig. 7) including a first channel (i.e. an outer channel, see annotated Fig. 7 below; a second channel (i.e an inner channel, see annotated Fig. 7 below) disposed inside (i.e. disposed radial inside) the first channel (i.e. an outer channel); wherein a first radial distance between an edge of the substrate chuck (1, Fig. 7) and the first channel (i.e. an outer channel, see annotated Fig.7 below) is smaller than a second radial distance between the edge of the substrate chuck (1, Fig. 7) and the second channel (i.e. 

    PNG
    media_image1.png
    743
    1162
    media_image1.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the cooling channel (Singhal: 116, Fig. 1) to comprise a first channel; a second channel disposed inside the first channel, wherein a first radial distance between an edge of the substrate chuck and the first channel is smaller than a second radial distance between the edge of the substrate chuck and the second channel; a connection channel extending between the first channel and the second channel; and a bypass channel branching off 
Regarding claim 12, Singhal teaches a plasma processing apparatus (comprising substrate processing system 100, Fig. 1, paragraph [0053]-[0054]), comprising:
a process chamber (comprising processing chamber 102, Fig. 1, paragraph [0054]);
a substrate chuck (comprising substrate support 106, Fig. 1, paragraph [0055]) disposed in the process chamber, wherein the substrate chuck is configured to receive a substrate (108, Fig. 1, paragraph [0055]) and the substrate chuck comprises a cooling channel (comprising 116, Fig. 1, paragraph [0059]) through which a coolant flows;
and a temperature controller (comprising cooling system 200 having coolant assembly 146, Fig. 2, paragraph [0069]) configured to control a temperature of the substrate chuck (106, Fig. 1 and 2) (i.e. via the coolant supplied to the cooling channel (comprising 116, Fig. 1, paragraph [0065]-[0066])), wherein the temperature controller, as interpreted under U.S.C 112(f) comprises: a cooler (comprising one of TCU 216 and TCU 218, Fig. 2, paragraph [0070]), a heater (comprising the other of TCU 216 and TCU 218, Fig. 2, paragraph [0070]) and a 3-way valve (comprising any one of first valve 204, second valve 206, third valve 208, Fig. 2, paragraph [0069]).
Singhal does not explicitly teach wherein the cooling channel comprises a first channel and a second channel, wherein the first channel is disposed near an edge portion of the substrate chuck, and the second channel is disposed near a central portion of the substrate chuck, wherein the temperature controller is configured to control a first flow rate of the coolant flowing through the first channel and a second flow rate of the coolant flowing through the second channel.
However, Singhal is silent regarding the particular construction of the cooling channels 116 but teaches that there could be more than one cooling channel (116, Fig. 1) paragraph [0059].
Additionally, Tandou '883 teaches a plasma processing apparatus (Fig. 1 and 10, paragraph [0036]) including a substrate chuck (comprising sample stand 1, Fig. 1, paragraph [0036]) having a cooling channel (comprising refrigerant channel 2, Fig. 1, paragraph [0038]) wherein the coolant channel can have various configurations (Fig. 2, 5, 6, 7, 11, 12, 13)  to optimize substrate chuck temperature control (abstract, paragraph [0017]). In particular, Tandou '883 teaches a configuration of a cooling channel (2, Fig. 7) including a first channel wherein the first channel is disposed near an edge portion of the substrate chuck, and the second channel is disposed near a central portion of the substrate chuck (1, Fig. 7) (see annotated Fig. 7 below). Tandou '883 teaches that such a configuration can enable uniform within plane temperature of the substrate (paragraph [0071]).

    PNG
    media_image2.png
    738
    720
    media_image2.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective of the claimed invention to configure the coolant channel (Singhal: 116, Fig. 1) to include a first channel wherein the first channel is disposed near an edge portion of the substrate chuck, and the second channel is disposed near a central portion of the substrate chuck in view of teachings of Tandou '883 in the apparatus of Singhal as a known suitable alternative configuration of a coolant channel which would enable uniform temperature control of a wafer/substrate (Tandou '883: paragraph [0071]).
Regarding limitation "the temperature controller is configured to control a first flow rate of the coolant flowing through the first channel and a second flow rate of the coolant flowing through the second channel," this is an intended use limitation. Since Singhal in view of Tandou 
Furthermore, the courts have ruled the following: a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP 2114. II
Regarding claim 13, Singhal in view of Tandou '883 teaches all of the limitations of claim 12 above including a cooling channel (Singhal: 116, Fig. 1; Tandou '883: 2, Fig. 7) and Tandou '883 further teaches (see annotated Fig. 7 of Tandou '883 below) wherein the cooling channel (2, Fig.7) further comprises: a connection channel (comprising contact passage 2B-2, Fig. 7, paragraph [0071]) extending between the first channel (i.e. an outer channel see annotated Fig. 7) and the second channel (i.e. an inner channel, see annotated Fig. 7 below), and configured to guide the coolant flowing from the first channel toward the second channel (as understood from the arrows in Fig. 7); and a bypass channel diverged from the connection channel(comprising 2B-2, Fig. 7), extending to an outside of the substrate chuck(i.e. interpreted .

    PNG
    media_image3.png
    805
    1285
    media_image3.png
    Greyscale

Claim 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Silveira et al.(US 2017/0323813 A1 hereinafter “Silveira”) as applied to claims 1, 2, 11, 12, 14 and further in view of Wakai (US 2017/0092471 A1).
Regarding claim 5, Silveira further teaches wherein the cooling channel comprises a first channel (i.e. outer channel/zone; paragraph [0027],[0042],[0046]) and a second channel (comprising inner channel/zone; paragraph [0027],[0042],[0046]) wherein the temperature controller (comprising control system 102, Fig. 1 paragraph [0022]; comprising control system 402, Fig. 4 (not clearly indicated but is similar to that shown in Fig. 1), paragraph [0045]; comprising 770, 778, 777, Fig. 7) is configured to control a third flow rate of the coolant flowing through the first channel (i.e. outer channel or zone) and a fourth flow rate of the coolant 
Silveira does not explicitly teach or show wherein the cooling channel comprises: a first channel; and a second channel disposed inside the first channel and separated from the first channel wherein a first radial distance between an edge of the substrate chuck and the first channel is smaller than a second radial distance between the edge of the substrate chuck and the second channel.
However, Wakai teaches a plasma processing apparatus (comprising substrate processing apparatus 100, Fig. 1, [0031], [0033]) including a substrate chuck (comprising pedestal 111, Fig. 10, paragraph [0031]) having first channel (comprising peripheral pedestal flow passage 170a, Fig. 10, paragraph [0097]); and a second channel (comprising central pedestal flow passage 170b, Fig. 10, paragraph [0098]) disposed inside the first channel (comprising 170a, Fig. 10) and separated (paragraph [0101]) from the first channel  (as understood from Fig. 10) wherein a first distance between an edge of the substrate chuck (111, Fig 10) and the first channel (comprising 170a, Fig. 10) is smaller than a second distance between the edge of the substrate chuck (111, Fig. 10) and the second channel (comprising 170b, Fig. 10). Wakai teaches that such a configuration can enable independent control of a peripheral portion and central portion of the substrate chuck and substrate, improving temperature controllability (paragraph [0101]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the second channel to be disposed inside the first channel and separated from the first channel in view of teachings of Wakai in the apparatus of Silveira as a known suitable alternative configuration of cooling channels in a substrate chuck to enable independent control of the inner and outer portion of the substrate chuck (Wakai: paragraph [0101]). Further, regarding limitation “radial distance,” though not explicitly taught in Wakai or Silveira, the distances between the edge of the chuck and each of the channels taught in Wakai .
Claim 6  and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silveira et al.(US 2017/0323813 A1 hereinafter “Silveira”) as applied to claims 1, 2, 11, 12, 14 and further in view of Ito et al. (US 2018/0374679 A1 hereinafter “Ito”).
Regarding claim 6, Silveira teaches all of the limitations of claim 1 as applied above and further teaches a power rod (comprising power conduit 728, Fig. 7, paragraph [0089]) connected to the substrate chuck (comprising chuck assembly 742, Fig. 7, paragraph [0088]) and configured to transfer power to the substrate chuck (paragraph [0088]-[0089]).
 Silveira does not explicitly teach wherein the power rod comprises a core portion and a shell portion covering the core portion.
However, Ito teaches a plasma processing apparatus (comprising etching apparatus 1, Fig. 1, paragraph [0032]), comprising a power rod (comprising power feed member 70, Fig. 1-3) configured to transfer power to the substrate chuck (comprising 20, Fig. 1)(paragraph [0039]), and comprising a core portion (comprising 740, Fig. 3) and a shell portion (comprising first conductive member 710 and  connecting member 730, Fig. 3) covering the core portion (comprising supporting member 740, Fig. 3 )(paragraph [0057]). Ito further teaches that such a configuration can enable heat insulation and structural support from the core portion (740, Fig. 3) and suitable power transfer from the shell portion (comprising 710 and 730, Fig. 3) (paragraph[0060], [0065]-[0066], abstract).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide/configure the power rod to comprise a core portion and a shell 
Regarding claim 7, Silveira in view of Ito teaches all of the limitations of claim 1 and 6 as applied above but does not explicitly teach wherein the core portion comprises a first material, wherein the shell portion comprises a second material different from the first material and wherein a thermal conductivity of the first material is lower than a thermal conductivity of the second material.
However, Ito further teaches wherein the core portion (comprising 740, Fig. 3) comprises a first material (i.e. heating insulating material, paragraph [0065]), and the shell portion (comprising 710 and 730, Fig. 3) comprises a second material different from the first material (paragraph [0058],[0064]), and wherein a thermal conductivity of the first material is lower than a thermal conductivity of the second material (as taught in paragraph [0058] and [0064], the second material is a conductive material such as aluminum or copper and the first material is a heat insulating material (paragraph [0065]) which would necessarily have a thermal conductivity which is lower than that of a metal/conductive material).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide/configure the core portion to comprises a first material, to configure the shell portion to comprise a second material different from the first material and wherein a thermal conductivity of the first material is lower than a thermal conductivity of the second material in view of teachings of Ito in the apparatus of Silveira in view of Ito as a known suitable alternative configuration of a power rod which a power rod in a plasma processing apparatus enabling suitable power transfer as well as heat insulation and mechanical support (Ito: paragraph [0060],[0065]-[0066], abstract).
Claim 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silveira et al.(US 2017/0323813 A1 hereinafter “Silveira”) as applied to claims 1, 2, 11, 12, 14 and further in view of Sato et al. (US 2013/0180662 A1 hereinafter “Sato”), Tandou et al. (US 2019/0244795 A1 hereinafter “Tandou '795”) and Kano et al. (US 2001/0003334 A1 hereinafter “Kano”).
Regarding claim 8 Silveira as applied above teaches all of the limitations of claim 1 but does not explicitly teach a support disposed below the substrate chuck and configured to support the substrate chuck; a power rod disposed in a through hole of the support and connected to the substrate chuck, and configured to transfer power to the substrate chuck; and a heat block layer disposed on an inner wall of the support, wherein the inner wall is formed by the through hole.
However, Sato teaches a plasma processing apparatus (abstract, Fig. 2) including a support (comprising sample stage base 404, Fig. 5 and 6, paragraph [0063]) disposed below the substrate chuck and configured to support the substrate chuck (comprising insulating film 401 and substrate material 403, Fig. 5 and 6, paragraph [0063]); a power rod (comprising power feeding contact pin 506, Fig. 5 and 6, paragraph [0065]) disposed in a through hole (comprising the unlabeled through hole in 404 through which insulating sleeve 501 is inserted, Fig. 5 and 6, paragraph [0065]) of the support (comprising 404, Fig. 5 and 6) and connected to the substrate chuck (comprising 401 and 403, Fig. 5 and 6), and configured to transfer power to the substrate chuck (comprising 401 and 403, Fig. 5 and 6)[power is transferred to electrode 402 Fig. 5 and 6 which is a part of the substrate chuck (paragraph [0060]-[0061])]; and an insulating layer (comprising insulating sleeve 501, Fig. 5 and 6, paragraph [0065]) disposed on an inner wall of the support (comprising 404, Fig. 5 and 6), wherein the inner wall  is formed by the through hole (as understood in Fig. 5 and 6). Sato further teaches that such a configuration can enable electrical isolation between the substrate chuck (comprising 403, Fig. 5 and 6) or support (comprising 404, Fig. 5 and 6) and the electrode 402 (paragraph [0070]).

Regarding limitation “heat block layer,” Sato is silent as to the insulating layer being a “heat block layer.”
However, Tandou '795 teaches an insulating layer (comprising insulating bosses 210-1, 210-2, 210-3, Fig. 2A and 3, paragraph [0072]-[0073]) in a through hole (comprising through-holes 211-1 to 211-3, Fig. 2A and 3, paragraph [0072]-[0073]) of a substrate support (comprising sample stage 101, Fig. 2A, paragraph [0036]; comprising sample stage 3101, Fig. 3, paragraph [0085]). Tandou '795 further teaches that the insulating layer (comprising 210-1, 210-2, 210-3, Fig. 2A and 3) has a function of protecting the through-holes (comprising through-holes 211-1 to 211-3, Fig. 2A and 3) and providing electrical insulation (paragraph [0073]), and that suitable materials for the insulating layer includes aluminum nitride (paragraph [0078]).
Additionally, Kano teaches that aluminum nitride or boron nitride are suitable materials for a heat shield plate (4, Fig. 1, paragraph [0066]) in a substrate support (i.e. ceramic heating 
Further, the instant application discloses that a suitable material for the heat block layer includes aluminum nitride (paragraph [0077], [0081]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select  aluminum nitride material for the heat block layer/insulating layer (Sato: 501, Fig. 5 and 6 ) in view of teachings of Tandou '795 and Kano in the apparatus of Silveira in view of Sato since aluminum nitride is both an electrically insulating material (Tandou '795: paragraph [0073],[0078]) and has excellent heat resistance and great heat shielding properties (Kano: paragraph [0066]).
Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Regarding claim 9 Silveira as applied above teaches all of the limitations of claim 1 but does not explicitly teach a support disposed below the substrate chuck and configured to support the substrate chuck; a power rod disposed in a through hole of the support and connected to the substrate chuck, and configured to transfer power to the substrate chuck; and the through hole exposes a surface of the substrate chuck and a heat block layer is disposed on the surface of the substrate chuck. (See U.S.C. 112(b) rejection above for discussion regarding claim interpretation).
However, Sato teaches a plasma processing apparatus (abstract, Fig. 2) including a support (comprising sample stage base 404, Fig. 5 and 6, paragraph [0063]) disposed below the substrate chuck and configured to support the substrate chuck (comprising insulating film 401 and substrate material 403, Fig. 5 and 6, paragraph [0063]); a power rod (comprising power feeding contact pin 506, Fig. 5 and 6, paragraph [0065]) disposed in a through hole (comprising the unlabeled through hole in 404 through which insulating sleeve 501 is inserted, Fig. 5 and 6, paragraph [0065]) of the support (comprising 404, Fig. 5 and 6) and connected to the substrate 

    PNG
    media_image4.png
    571
    946
    media_image4.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add/provide add/provide a support (Sato: comprising 404, Fig. 5 and 6) disposed below the substrate chuck (Silveira: comprising electrostatic chuck 104, Fig. 1, paragraph [0022]; comprising electrostatic chuck 404, Fig. 4; comprising chuck assembly 742, Fig. 7, paragraph [0087])and configured to support the substrate chuck; a power rod (Sato: 
Regarding limitation “heat block layer,” Sato is silent as to the insulating layer being a “heat block layer.”
However, Tandou '795 teaches an insulating layer (comprising insulating bosses 210-1, 210-2, 210-3, Fig. 2A and 3, paragraph [0072]-[0073]) in a through hole (comprising through-holes 211-1 to 211-3, Fig. 2A and 3, paragraph [0072]-[0073]) of a substrate support (comprising sample stage 101, Fig. 2A, paragraph [0036]; comprising sample stage 3101, Fig. 3, paragraph [0085]). Tandou '795 further teaches that the insulating layer (comprising 210-1, 210-2, 210-3, Fig. 2A and 3) has a function of protecting the through-holes (comprising through-holes 211-1 to 211-3, Fig. 2A and 3) and providing electrical insulation (paragraph [0073]), and that suitable materials for the insulating layer includes aluminum nitride (paragraph [0078]).
Additionally, Kano teaches that aluminum nitride or boron nitride are suitable materials for a heat shield plate (4, Fig. 1, paragraph [0066]) in a substrate support (i.e. ceramic heating jig, abstract, paragraph [0002])  since aluminum nitride have excellent heat resistance and have great heat shielding effect (paragraph [0066]).
Further, the instant application discloses that a suitable material for the heat block layer includes aluminum nitride (paragraph [0077], [0081]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select  aluminum nitride material for the heat block layer/insulating layer (Sato: 503, Fig. 5 and 6 ) in view of teachings of Tandou '795 and Kano in the apparatus of 
Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Claim 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silveira et al.(US 2017/0323813 A1 hereinafter “Silveira”) as applied to claims 1, 2, 11, 12, 14 and further in view of Kitamura et al. (US 2020/0066496 A1 having effectively filed date of 22 Aug 2018 and hereinafter “Kitamura”).
Regarding claim 10, Silveira as applied above teaches all of the limitations of claim 1 but does not explicitly teach a cover ring surrounding an outer circumference of the substrate chuck and comprising a quartz body doped with silicon impurities.
However, Kitamura teaches a plasma processing apparatus (10, Fig. 1, paragraph [0014]) including a cover ring (comprising cover ring 13 and/or edge ring 15, Fig. 1 and 5A-5D) surrounding an outer circumference of the substrate chuck (comprising ESC, Fig. 1; not labeled in Fig. 5A-5D but is understood to be the plate under wafer W) and comprising a quartz body doped with silicon impurities (paragraph [0107]-[0109]). Kitamura further teaches that such a configuration enables improved etch uniformity (paragraph [0044],[0100], [0110]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide/add a cover ring surrounding an outer circumference of the substrate chuck and comprising a quartz body doped with silicon impurities in view of teachings of Kitamura in the apparatus of Silveira to enable improved processing (i.e. etching) uniformity (Kitamura: paragraph [0044],[0100]).
Regarding claim 17, Silveira as applied above teaches all of the limitations of claim 12 but does not explicitly teach an edge ring surrounding an outer circumference of the substrate 
However, Kitamura teaches a plasma processing apparatus (10, Fig. 1, paragraph [0014]) including an edge ring (comprising edge ring 15, Fig. 1 and 5D) surrounding an outer circumference of the substrate chuck(comprising ESC, Fig. 1; not labeled in Fig. 5A-5D but is understood to be the plate under wafer W); and a cover ring (comprising cover ring 13, Fig. 5D) surrounding the outer circumference of the substrate chuck (comprising ESC, Fig. 1; not labeled in Fig. 5A-5D but is understood to be the plate under wafer W)and an outer circumference of the edge ring (15, Fig. 1 and 5D), and comprising a quartz body doped with silicon impurities(paragraph [0107]-[0109]). Kitamura further teaches that such a configuration enables improved etch uniformity (paragraph [0044],[0100], [0110]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide/add an edge ring surrounding an outer circumference of the substrate chuck; and a cover ring surrounding the outer circumference of the substrate chuck and an outer circumference of the edge ring, and comprising a quartz body doped with silicon impurities in view of teachings of Kitamura in the apparatus of Silveira to enable improved processing (i.e. etching) uniformity (Kitamura: paragraph [0044],[0100]).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silveira et al.(US 2017/0323813 A1 hereinafter “Silveira”) as applied to claims 1, 2, 11, 12, 14 and further in view of Ito et al. (US 2018/0374679 A1 hereinafter “Ito”).
Regarding claim 15
 Silveira does not explicitly teach wherein the power rod comprises a core portion and a shell portion covering the core portion, the core portion comprises a first material, and the shell portion comprises a second material different from the first material.
However, Ito teaches a plasma processing apparatus (comprising etching apparatus 1, Fig. 1, paragraph [0032]), comprising a power rod (comprising power feed member 70, Fig. 1-3) configured to transfer power to the substrate chuck (comprising 20, Fig. 1)(paragraph [0039]), and comprising a core portion (comprising 740, Fig. 3) and a shell portion (comprising first conductive member 710 and  connecting member 730, Fig. 3) covering the core portion (comprising supporting member 740, Fig. 3 )(paragraph [0057]) wherein the core portion (comprising 740, Fig.) comprises a first material (i.e. insulating member having heat insulation, paragraph [0065], and the shell portion (comprising first conductive member 710 and  connecting member 730, Fig. 3) comprises a second material (i.e. a conductive material such as copper and aluminum paragraph [0058],[0064]) different from the first material (i.e. insulating material). Ito further teaches that such a configuration can enable heat insulation and structural support from the core portion (740, Fig. 3) and suitable power transfer from the shell portion (comprising 710 and 730, Fig. 3) (paragraph[0060], [0065]-[0066], abstract).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide/configure the power rod to comprise a core portion and a shell portion covering the core portion, the core portion comprises a first material, and the shell portion comprises a second material different from the first material in view of teachings of Ito in the apparatus of Silveira as a known suitable alternative configuration of a power rod in a plasma processing apparatus enabling suitable power transfer as well as heat insulation and mechanical support (Ito: paragraph [0060],[0065]-[0066], abstract).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silveira et al. (US 2017/0323813 A1 hereinafter “Silveira”) as applied to claims 1, 2, 11, 12, 14 and further in view of Sato et al. (US 2013/0180662 A1 hereinafter “Sato”), Tandou et al. (US 2019/0244795 A1 hereinafter “Tandou'795”) and Kano et al. (US 2001/0003334 A1 hereinafter “Kano”).
Regarding claim 16, Silveira as applied above teaches all of the limitations of claim 12 but does not explicitly teach a support disposed below the substrate chuck and supporting the substrate chuck; a power rod disposed in a through hole of the support and connected to the substrate chuck, and configured to transfer power to the substrate chuck; a first heat block layer disposed on an inner wall of the support, wherein the inner wall is formed by the through hole; and the through hole exposes a surface of the substrate chuck and a second heat block layer is disposed on the surface of the substrate chuck.
However, Sato teaches a plasma processing apparatus (abstract, Fig. 2) including a support (comprising sample stage base 404, Fig. 5 and 6, paragraph [0063]) disposed below the substrate chuck and configured to support the substrate chuck (comprising insulating film 401 and substrate material 403, Fig. 5 and 6, paragraph [0063]); a power rod (comprising power feeding contact pin 506, Fig. 5 and 6, paragraph [0065]) disposed in a through hole (comprising the unlabeled through hole in 404 through which insulating sleeve 501 is inserted, Fig. 5 and 6, paragraph [0065]) of the support (comprising 404, Fig. 5 and 6) and connected to the substrate chuck (comprising 401 and 403, Fig. 5 and 6), and configured to transfer power to the substrate chuck (comprising 401 and 403, Fig. 5 and 6)[power is transferred to electrode 402 Fig. 5 and 6 which is a part of the substrate chuck (paragraph [0060]-[0061])]; a first insulating layer (comprising insulating sleeve 501, Fig. 5 and 6, paragraph [0065]) disposed on an inner wall of the support (404, Fig. 5 and 6), wherein the inner wall is formed by the through hole; and the through hole exposes (i.e. does not cover) a surface of the substrate chuck (comprising 403, Fig. 5 and 6) and a second insulating layer (comprising insulating sleeve 503, Fig. 5 and 6, paragraph [0064]) is disposed on the surface of the substrate chuck. See annotated Fig. 5 of Sato below. Sato further teaches that such a configuration can enable electrical isolation between the 

    PNG
    media_image5.png
    605
    948
    media_image5.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add/provide add/provide a support (Sato: comprising 404, Fig. 5 and 6) disposed below the substrate chuck (Silveira: comprising electrostatic chuck 104, Fig. 1, paragraph [0022]; comprising electrostatic chuck 404, Fig. 4; comprising chuck assembly 742, Fig. 7, paragraph [0087])and configured to support the substrate chuck; a power rod (Sato: comprising 506, Fig. 5 and 6) disposed in a through hole of the support and connected to the substrate chuck, and configured to transfer power to the substrate chuck; a first insulating layer (Sato: comprising 501, Fig. 5 and 6) disposed on an inner wall of the support, wherein the inner wall is formed by the through hole; and the through hole exposes (i.e. does not cover) a surface of the substrate chuck (Silveira: comprising electrostatic chuck 104, Fig. 1, paragraph [0022]; comprising electrostatic chuck 404, Fig. 4; comprising chuck assembly 742, Fig. 7, paragraph 
Regarding limitation “heat block layer,” Sato is silent as to the insulating layer being a “heat block layer.”
However, Tandou '795 teaches an insulating layer (comprising insulating bosses 210-1, 210-2, 210-3, Fig. 2A and 3, paragraph [0072]-[0073]) in a through hole (comprising through-holes 211-1 to 211-3, Fig. 2A and 3, paragraph [0072]-[0073]) of a substrate support (comprising sample stage 101, Fig. 2A, paragraph [0036]; comprising sample stage 3101, Fig. 3, paragraph [0085]). Tandou '795 further teaches that the insulating layer (comprising 210-1, 210-2, 210-3, Fig. 2A and 3) has a function of protecting the through-holes (comprising through-holes 211-1 to 211-3, Fig. 2A and 3) and providing electrical insulation (paragraph [0073]), and that suitable materials for the insulating layer includes aluminum nitride (paragraph [0078]).
Additionally, Kano teaches that aluminum nitride or boron nitride are suitable materials for a heat shield plate (4, Fig. 1, paragraph [0066]) in a substrate support (i.e. ceramic heating jig, abstract, paragraph [0002])  since aluminum nitride have excellent heat resistance and have great heat shielding effect (paragraph [0066]).
Further, the instant application discloses that a suitable material for the heat block layer includes aluminum nitride (paragraph [0077], [0081]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select  aluminum nitride material for the heat block layer/insulating layer (Sato: 501 and 503, Fig. 5 and 6 ) in view of teachings of Tandou '795 and Kano in the apparatus of Silveira in view of Sato since aluminum nitride is both an electrically insulating material 
Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2013/0180662 A1 hereinafter “Sato”) as applied to claim 18 above and further in view of Tandou et al.  (US 2019/0244795 A1 hereinafter “Tandou '795”) and Toriya et al.   (US 2010/0323313 A1 hereinafter “Toriya”).
Regarding claim 21, Sato teaches all of the limitations of claim 18 as applied above and further teaches a support (comprising sample stage base 404, Fig. 5 and 6, paragraph [0063]) disposed below the substrate chuck and configured to support the substrate chuck (comprising insulating film 401 and substrate material 403, Fig. 5 and 6, paragraph [0063]); the support (404, Fig. 5 and 6) comprises a through hole (comprising the unlabeled through hole in 404 through which insulating sleeve 501 is inserted, Fig. 5 and 6, paragraph [0065]) and the power rod (comprising power feeding contact pin 506 and power feeding contact 502, Fig. 5 and 6, paragraph [0065]) disposed in the through hole (comprising the unlabeled through hole in 404 through which insulating sleeve 501 is inserted, Fig. 5 and 6, paragraph [0065]); an inner wall is formed by the through hole (see annotated Fig. 5 below), a lower surface of the substrate chuck is exposed by the through hole (see annotated Fig. 5 below), an insulating layer (comprising insulating sleeve 501 and insulating sleeve 503, Fig. 5 and 6, paragraph [0064]-[0065]) disposed on an inner wall of the support (404, Fig. 5 and 6) and on the lower surface of the substrate chuck (comprising 403, Fig. 5 and 6). See annotated Fig. 5 of Sato below. 

    PNG
    media_image6.png
    761
    1079
    media_image6.png
    Greyscale

Regarding claim limitation “heat block layer” and “configured to reflect or absorb infrared rays,” Sato is silent as to the specific material of the insulating layer and does not explicitly teach that the insulating layer is a “heat block layer” and “configured to reflect or absorb infrared rays.”
However, Tandou '795 teaches an insulating layer (comprising insulating bosses 210-1, 210-2, 210-3, Fig. 2A and 3, paragraph [0072]-[0073]) in a through hole (comprising through-holes 211-1 to 211-3, Fig. 2A and 3, paragraph [0072]-[0073]) of a substrate support (comprising sample stage 101, Fig. 2A, paragraph [0036]; comprising sample stage 3101, Fig. 3, paragraph [0085]). Tandou ‘795 further teaches that the insulating layer (comprising 210-1, 210-2, 210-3, Fig. 2A and 3) has a function of protecting the through-holes (comprising through-holes 211-1 to 211-3, Fig. 2A and 3) and providing electrical insulation (paragraph [0073]), and that suitable materials for the insulating layer includes aluminum nitride (paragraph [0078]).
Additionally, Toriya teaches that ceramic materials can have high infrared ray absorptance (paragraph [0075]) and teaches that a ceramic material suitable as a heat insulating plate in a substrate chuck can include aluminum nitride (paragraph [0098]).
Further, the instant application discloses that a suitable material for the heat block layer includes aluminum nitride (paragraph [0077], [0081]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select  aluminum nitride material for the heat block layer/insulating layer (Sato: 501 and 503, Fig. 5 and 6 ) in view of teachings of Tandou'795 and Toriya in the apparatus of Sato since aluminum nitride is both an electrically insulating material (Tandou '795: paragraph [0073],[0078]) and a good heat insulator capable of absorbing infrared rays (Toriya: paragraph [0075], [0081]).
Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2018/0374679 A1 hereinafter “Ito”) as applied to claim 18 and 19 above and further in view of Nagai et al. (JP2016018918A hereinafter “Nagai” and referring to English Machine translation), Tandou et al. (US 2019/0244795 A1 hereinafter “Tandou '795”) and Toriya et al.   (US 2010/0323313 A1 hereinafter “Toriya”).
Regarding claim 21
However, Nagai teaches a support (comprising insulating plate 231, Fig. 2, paragraph [0036]) disposed below the substrate chuck (comprising sample stage 107, Fig. 2, paragraph [0036]) and configured to support the substrate chuck (107, Fig. 2), wherein the support comprises a through hole (not labeled, but is understood as the region in the support through which 220 is inserted, see annotated Fig. 2 below) and the power rod (comprising metal rod 221, Fig. 2) is disposed in the through hole; and an inner wall is formed by the through hole (see annotated Fig. 2 below), a lower surface (i.e. a region where rod 221 is in contact with the substrate chuck) of the substrate chuck (107, Fig. 2) is exposed by the through hole (see annotated Fig. 2 below), an insulating layer (220, Fig. 2) disposed on the inner wall of the support (comprising 231, Fig. 2) and on the lower surface of the substrate chuck (comprising 107, Fig. 2). Nagai teaches that the support (insulating plate 231, Fig. 2) electrically insulates the base (230, Fig. 2) from the substrate chuck (sample table 107, Fig. 2) (paragraph [0036]).

    PNG
    media_image7.png
    551
    1031
    media_image7.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide/add a support (Nagai: 231, Fig. 2) disposed below the substrate chuck (Ito: mounting table 20, Fig. 1) and configured to support the substrate chuck, wherein 
Regarding claim limitation “heat block layer” and “configured to reflect or absorb infrared rays,” Nagai does not explicitly teach that the insulating layer (220, Fig. 2) is a “heat block layer” and “configured to reflect or absorb infrared rays.”
Ito teaches a problem of heat transfer from the lower electrode (i.e. substrate chuck) to the power rod (i.e. power feed member) causing temperatures to fall out of temperature ranges for the proper use thereof (paragraph [0006]).
However, Tandou '795 teaches an insulating layer (comprising insulating bosses 210-1, 210-2, 210-3, Fig. 2A and 3, paragraph [0072]-[0073]) in a through hole (comprising through-holes 211-1 to 211-3, Fig. 2A and 3, paragraph [0072]-[0073]) of a substrate support (comprising sample stage 101, Fig. 2A, paragraph [0036]; comprising sample stage 3101, Fig. 3, paragraph [0085]). Tandou '795 further teaches that the insulating layer (comprising 210-1, 210-2, 210-3, Fig. 2A and 3) has a function of protecting the through-holes (comprising through-holes 211-1 to 211-3, Fig. 2A and 3) and providing electrical insulation (paragraph [0073]), and that suitable materials for the insulating layer includes aluminum nitride (paragraph [0078]).
Additionally, Toriya teaches that ceramic materials can have high infrared ray absorptance (paragraph [0075]) and teaches that a ceramic material suitable as a heat insulating plate in a substrate chuck can include aluminum nitride (paragraph [0098]).
Further, the instant application discloses that a suitable material for the heat block layer includes aluminum nitride (paragraph [0077], [0081]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select aluminum nitride material for the heat block layer/insulating layer (Nagai: 220, Fig. 2 ) in view of teachings of Tandou '795 and Toriya in the apparatus of Ito in view of Nagai since aluminum nitride is both an electrically insulating material (Tandou '795: paragraph [0073],[0078]) and a good heat insulator capable of absorbing infrared rays (Toriya: paragraph [0075], [0081]) which would reduce heat transfer from the substrate chuck to the power rod and adjacent devices (i.e. improve heat insulation between adjacent parts in a parts of a substrate support in a plasma processing apparatus).
Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim (i.e. claim 1) and any intervening claims (i.e. claim 3). 
Reasons for Indicating Allowable Subject Matter
Closest prior art of record (viz. Singhal (US 2019/0385828 A1) in view of Tandou (US 2009/0277883 A1) or alternatively Silviera (US 2017 /0323813 A1)) whether alone or in any reasonable combination fails to teach or fairly suggest specific claim limitations “the temperature controller is configured to discharge the coolant to the outside of the substrate chuck through the bypass channel such that a third flow rate of the coolant flowing through the second channel is smaller than a fourth flow rate of the coolant flowing through the first channel”, in the context of other limitations of the claim (i.e. limitations of claim 3 on which claim 4 depends, wherein claim 3 establishes the configuration of the connection channel, first channel, and the bypass channel branching off from the connection channel, with respect to one another).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tschida (US 2018/0310362 A1) teaches a power rod (comprising voltage supply rod 30, Fig. 5) including a core portion (heat insulating member 34, Fig. 5) having a lower thermal conductivity than a shell portion (comprising region of power rod 30 surrounding 34, Fig. 5)(paragraph [0056]).
Arita et al. (US 2018/0218887 A1) teaches a substrate chuck (comprising cooling table 34, Fig. 2, paragraph [0048]) including cooling channels (comprising path group 35, Fig. 2, paragraph [0051]), a chiller unit (TU, Fig. 2), a first channel (i.e. outer or edge channel) (comprising 35FE, Fig. 2), a second channel (i.e. inner or central channel; 35 FC, Fig. 2, paragraph [0051]), a connection channel (comprising FL2 and /or FL1, Fig. 2, paragraph [0051]) wherein the valves (VVA including VA2 and vA1, Fig. 2) on the connection channel (FL1 and/or FL2, Fig. 2)  can be individually adjusted to adjust the temperatures in different regions of the substrate chuck (34, Fig. 2) (paragraph [0061]-[0062]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778.  The examiner can normally be reached on Monday-Friday 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LAUREEN CHAN/Examiner, Art Unit 1716                                                                                                                                                                                                        

/RAKESH K DHINGRA/Primary Examiner, Art Unit 1716